COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH

NO.  
2-03-341-CR
 
PHILIP EARL MILLER, II                                                           APPELLANT

V.
 
THE STATE OF TEXAS                                                                  STATE

------------
 
FROM 
CRIMINAL DISTRICT COURT NO. 1 OF TARRANT COUNTY 
 
------------
 
MEMORANDUM OPINION

 
------------
        Philip Earl Miller has appealed from his conviction for aggravated sexual 
assault of a child.  After appellant filed his notice of appeal, the trial court 
granted him a new trial.  The granting of a new trial restores the case to its 
position before the former trial.  Tex. R. App. P. 21.9.  Therefore, the appeal has 
become moot, and on our own motion we dismiss the appeal as moot.

                                                          PER CURIAM
 
PANEL D:   GARDNER, J.; CAYCE, C.J.; and WALKER, J. 
 
DO NOT PUBLISH
Tex. R. App. P.  47.2(b)
 
DELIVERED:  October 9, 2003